UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7193



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


WALTER DOUGLAS BROOKS, III, a/k/a Bootsie,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CR-02-135-GBL)


Submitted:   February 6, 2006          Decided:     February 27, 2006


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Walter Douglas Brooks, III, Appellant Pro Se. Kimberly Riley
Pedersen, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Walter Douglas Brooks, III, appeals the district court’s

order     construing   his    Fed.    R.   Civ.   P.    60(b)    motion   as    an

unauthorized successive motion under 28 U.S.C. § 2255 (2000), and

denying the motion.          An appeal may not be taken from the final

order in a § 2255 proceeding unless a circuit justice or judge

issues a certificate of appealability.                 28 U.S.C. § 2253(c)(1)

(2000).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”                   28

U.S.C. § 2253(c)(2) (2000).          A prisoner satisfies this standard by

demonstrating     that    reasonable       jurists     would    find   that    his

constitutional     claims     are    debatable    or    wrong    and   that    any

dispositive procedural ruling by the district court is likewise

debatable.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).            We have independently reviewed the

record and conclude that Brooks has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal.

            We also construe Brooks’s notice of appeal and informal

brief as an application to file a second or successive motion under

28 U.S.C. § 2255.        See United States v. Winestock, 340 F.3d 200,

208 (4th Cir. 2003).         In order to obtain authorization to file a

successive § 2255 motion, a movant must assert claims based on


                                      - 2 -
either   (1)   a   new   rule   of   constitutional    law,   previously

unavailable, made retroactive by the Supreme Court to cases on

collateral review, or (2) newly discovered evidence sufficient to

establish that no reasonable factfinder would have found the movant

guilty of the offense.    28 U.S.C. § 2255 ¶ 8.       Brooks’s claims do

not satisfy either of these standards.       We therefore decline to

authorize a successive § 2255 motion.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                               DISMISSED




                                 - 3 -